IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-17-00194-CV

                     IN RE KEITH AND SERENA TINKER



                                Original Proceeding


                                       ORDER


       Relators, Keith and Serena Tinker, have filed a petition for mandamus with this

Court seeking relief in a proceeding that involves a petition for the termination of

parental rights to two children, A.L.K. and N.C.J.B.K.        The Relators' petition and

appendix do not comply with Texas Rule of Appellate Procedure 9.8(b), which requires

redaction of the minor's identity. TEX. R. APP. P. 9.8(b). Relators are ordered to file an

amended petition which complies with Rule 9.8(b) within seven (7) days of this Order.

The petition currently on file with this Court will be stricken in its entirety either upon

the filing of the amended petition or the expiration of the seven (7) days, whichever

occurs first.
        If an amended petition is filed with this Court, a response is requested from the

Real Parties in Interest within twenty-eight (28) days of the filing of the amended petition.

TEX. R. APP. P. 52.8(b).


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis did not participate in deciding this Order)
Order delivered and filed June 19, 2017




In re Tinker                                                                           Page 2